Head, Presiding Justice.
The order excepted to in the present case was entered on April 28, 1964. The bill of exceptions was tendered to the trial judge on May 29, 1964. A motion has been made to dismiss the case because the bill of exceptions was not presented within 30 days from the date of the decision complained of, as required by Ga. L. 1957, pp. 224, 244 (Code Ann. § 6-902). This court has no jurisdiction to review a case where the bill of exceptions is not tendered within the time required by law. Butler v. Gibbons, 215 Ga. 454 (110 SE2d 927); Hardy v. State Board of Pardons & Paroles, 217 Ga. 26 (120 SE2d 625).

Writ of error dismissed.


All the Justices concur.